t c summary opinion united_states tax_court sherianne s cotterell petitioner v commissioner of internal revenue respondent docket no 5912-02s filed date sherianne s cotterell pro_se andrew r moore for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax this court must decide whether petitioner must include proceeds from a legal settlement in gross_income this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found petitioner resided in concord california at the time she filed her petition on her federal_income_tax return petitioner did not report dollar_figure from settlement proceeds respondent determined that petitioner was required to report this dollar_figure as income during petitioner received dollar_figure in settlement the settlement proceeds of a dispute between petitioner and a salt lake city utah television station the television station the dispute arose out of a television news report the news report concerning petitioner’s role as a court-appointed monitor of a consent decree following a civil rights class action involving the state of utah’s child welfare system the news report contained statements that petitioner believed were false and defamatory petitioner and her three children also believed they were subject_to harassment and embarrassment as a result of the news report petitioner engaged in several discussions with the television station’s counsel regarding the potential legal claims of petitioner and her children no complaint was filed in court during petitioner individually entered into a settlement agreement and release of all claims the settlement agreement with the owner and operator of the television station and the reporter involved in the news report petitioner received the settlement proceeds pursuant to the settlement agreement sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_104 excludes from gross_income amounts received for personal physical injuries or physical sickness nothing in the record indicates and petitioner does not contend that the settlement proceeds are for personal physical injuries or physical sickness rather petitioner contends that the settlement proceeds are for claims on behalf of her children and her self and that respondent improperly attributed the income to petitioner rather than petitioner’s children petitioner believe s the entire sum is properly her children’s income there is no support in the record for petitioner’s characterization of the settlement proceeds as her children’s income petitioner has no written documentation to show that the children were to be considered as parties to the settlement the settlement agreement specifically listed petitioner individually as a party not her children the settlement agreement is governed by utah law under utah law petitioner would have been precluded from settling her children’s potential claims without court approval hawkins v peart p 3d utah the settlement agreement was signed by petitioner individually the check for the settlement proceeds was made payable to sherianne cotterell a form 1099-misc miscellaneous income was issued by the television station to petitioner as nonemployee compensation petitioner did not contact the television station to request that the form 1099-misc be reissued to any other party none of petitioner’s three children filed a income_tax return or otherwise reported as income any of the dollar_figure settlement proceeds petitioner deposited the dollar_figure settlement proceeds into a bank account in her name petitioner had the power to dispose_of the dollar_figure settlement proceeds as she deemed necessary we have no choice on this record but to sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
